DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US PG Pub. 20090044929) in view of Taras et al. (US PG Pub. 20110056668) in view of Mounioloux (US PG Pub. 20130299139), hereinafter referred to as Yeh, Taras and Mounioloux, respectively.



[AltContent: textbox (Internal Space)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Second Wall)][AltContent: arrow][AltContent: textbox (First Wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Back Side of Boss)]
    PNG
    media_image1.png
    204
    453
    media_image1.png
    Greyscale


Yeh Figure 3
Regarding Claim 1, Yeh discloses a water-cooling radiator (shown in figure 2), comprising a first water collection box (40, 45 and 46), a second water collection box (13) and a plurality of radiating pipes (12); 
two ends of the radiating pipes communicating with the first water collection box and the second water collection box respectively (shown in figure 2), the radiating pipes being provided with radiating fins (11), the first water collection box including a box body (40), a box cover (45), and a water pump cover (shown in figure 2, being the cover of the pump assembly that is bolted to the lower tank housing); 
the box body (40) being made of heat-dissipating material, a water pump chamber (chamber within pump case (47)) being formed in the box body (shown in figures 2-3), a partition (42) being provided in the box body (shown in figure 2), the partition being configured to separate an inside of the box body into a water inlet chamber (44) and a water outlet chamber (43) that are separate from each other (shown in figure 2), 
the water outlet chamber (43) communicating (470 and 472) with the water pump chamber (chamber within pump case (47)), the box body being formed with a water inlet (411) and a water outlet (410), the water inlet communicating with the water inlet chamber (shown in figure 2), the water outlet communicating with the water pump chamber (shown in figures 2-3), a water pipe joint being installed to each of the water inlet (51) and the water outlet (50) in a sealed manner (shown in figure 2); 
the box cover (45) being fixed to the box body (40) and configured to seal openings of the water inlet chamber and the water outlet chamber (shown in figures 2-3), the box cover being formed with a plurality of installation grooves (shown in figure 3); 
the ends of some of the radiating pipes being hermetically installed in some of the installation grooves and communicating with the water inlet chamber (shown in figure 3, wherein the tubes are installed in such a manner as to negate leakage of the working fluid from the heat exchanger), the ends of the others of the radiating pipes being hermetically installed in the others of the installation grooves and communicating with the water outlet chamber (shown in figure 3); 
the water pump cover being fixed to the box body (shown in figures 2-3) and configured to seal an opening of the water pump chamber (shown in figure 3), 
a water pump being fixed to an inner side of the water pump cover (shown in figures 2-3), an impeller (48) being connected to an output shaft (shown in figure 2) of the water pump, the impeller being located in the water pump chamber (shown in figure 3) and driven to rotate by the water pump (“The driver (49) drives the impeller (48) to rotate and thereby pumps the coolant from the pump chamber through the pump exhaust (470) to the outlet (410) of the lower tank (40)”, ¶ [31]),
wherein the box cover (45) is fixed to and combined with the box body to enclose the internal space of the box body (shown in annotated figure 3), 
the combination of the box cover (45) and the box body (40) forming an enclosed container (shown in figure 3) having a first wall (shown in figure 3 being the bottom wall of the lower tank (40)) and an opposite second wall (shown in figure 3 being the top wall of the combined header) connected together by means of a circumferential wall (shown in figure 1 being the side wall of the combined header connecting the top and bottom walls), the first wall having an outside surface that allows for the joining of a boss (47) located in the internal space of the box body (shown in figures 2-3), wherein 
the boss being spaced from the second wall (shown in annotated figure 3), wherein the boss has a back side (shown in annotated figure 3), the back side facing away from and spaced from the second wall (shown in annotated figure 3), and 
the back side of the boss forms an external space separated from the internal space (shown in figure 2, wherein there is a space within the lower tank defined by the pump case (47)) and located outside the container to form the water pump chamber (shown in figure 3, wherein the space formed by the pump case (47) is not part of the space formed by the combination of the box cover (45) and the box body (40)), such that the water pump chamber is separated from the internal space of the box body (shown in figure 3, wherein the water pump chamber or rather the area for holding the pump is a separate space from the interior of the lower tank), and wherein 
the water pump cover (shown in figure 2, being the cover of the pump assembly that is bolted to the lower tank housing) is fixed to the box body to close the opening of the water pump chamber (shown in figure 3) and the water pump is located in the external space defined by the boss and is separated from the internal space of the box body (shown in figure 3).
Although Yeh discloses the first wall having an outside surface, Yeh fails to disclose the outside surface is shaped to form a boss, wherein the boss has a back side defined by the outside surface of the first wall.
Mounioloux, also drawn to a heat exchanger having a pump attached to a header, teaches an outside surface (64) is shaped to form a boss (shown in figure 6), wherein the boss has a back side defined by the outside surface of the first wall (shown in figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the outside surface being shaped to form a boss, wherein the boss has a back side defined by the outside surface of the first wall, as taught by Mounioloux, the motivation being to simplify assembly with a lesser number of components for a rapid build.         
Alternately, Yeh discloses the claimed invention except for the outside surface being shaped to form a boss or rather that the boss being integral with the outside surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outside surface being shaped to form a boss, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Although Yeh discloses the box body being made of heat-dissipating material, Yeh fails to disclose the box body being made of a heat-dissipating metal.
Taras, also drawn to a heat exchanger, teaches an aluminum box body (“Each heat exchanger module includes an aluminum inlet header, an aluminum outlet header and a plurality of aluminum heat exchange tubes”, abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the box body being made of a heat-dissipating metal such as aluminum, as taught by Taras, the motivation being that aluminum is easily attainable, corrosion resistance, machinable, light weight and highly heat conductive.         
Alternately, Yeh discloses the claimed invention except for the box body being made of a heat-dissipating metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the box body of a heat-dissipating metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 3, Yeh further discloses the boss is formed with a flow channel (472) communicating with the water outlet chamber (43) and the water pump chamber (chamber within pump case (47)). 
Regarding Claim 4, although Yeh further discloses the partition (42) is sealingly installed in the box body, Yeh fails to disclose the partition is installed in the box body by welding. 
Taras, also drawn to a heat exchanger, teaches aluminum components being integrally connected (“the entire assembled heat exchanger module 15 is placed in a brazing furnace to permanently bond the aluminum components together”, ¶ [32]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the partition being integrally connected/brazed to the box body, as taught by Taras, the motivation being that integrally connecting/brazing components is known to provide a strong bond that mitigates degradation or failure of the heat exchanger due to joint failure after numerous thermal cycles.         
In product-by-process claims, as in Claim 4, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 4, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welding” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 5, although Yeh further discloses the box cover is hermetically fixed to the box body wherein no fluid is leaking from the box body, Yeh fails to disclose the box body is made of copper or aluminum, the box cover is made of heat-dissipating metal, and the box cover is hermetically fixed to the box body by welding.
Taras, also drawn to a heat exchanger, teaches a box body is made of aluminum (“Each heat exchanger module includes an aluminum inlet header, an aluminum outlet header and a plurality of aluminum heat exchange tubes”, abstract), a box cover is made of heat-dissipating metal (“aluminum”, see previous annotation), and the box cover is hermetically fixed to the box body integrally (“the entire assembled heat exchanger module 15 is placed in a brazing furnace to permanently bond the aluminum components together”, ¶ [32]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the aforementioned limitations relating to the aluminum, as taught by Taras, the motivation being that aluminum is easily attainable, corrosion resistance, machinable, light weight and highly heat conductive.         
Alternately, Yeh discloses the claimed invention except for the box body being made of copper or aluminum and the box cover being made of heat-dissipating metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the box body being made of copper or aluminum and the box cover being made of heat-dissipating metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the box cover being hermetically fixed to the box body integrally, as taught by Taras, the motivation being that integrally connecting/brazing components is known to provide a strong bond that mitigates degradation or failure of the heat exchanger due to joint failure after numerous thermal cycles.         
In product-by-process claims, as in Claim 5, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 5, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welding” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 10, Yeh further discloses the water pump cover (shown in figure 2, being the cover of the pump assembly that is bolted to the lower tank housing) is formed with a first fixing hole (shown in figure 2, being the four holes that allow for the passing of the bolts), the box body is formed with a second fixing hole (shown in figures 2-3, wherein the bolts that pass through the pump assembly fasten to the header), and a fixing bolt passes through the first fixing hole and is fixedly connected to the second fixing hole (shown in figures 2-3). 
Regarding Claim 11, Yeh further discloses two fan brackets are connected between the first water collection box and the second water collection box (shown in figure 2, wherein multiple fan mounting brackets are utilized), the two fan brackets are arranged on left and right sides of the water-cooling radiator (shown in figure 2, wherein a lower fan bracket containing a singular hole is found on the left and right sides of the heat exchanger), and the radiating pipes are located between the two fan brackets (shown in figure 2).

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US PG Pub. 20090044929) in view of Taras et al. (US PG Pub. 20110056668) in view of Mounioloux (US PG Pub. 20130299139) as applied in Claims 1, 3-5 and 10-11 above and in further view of Xiao (US PG Pub. 20170367217), hereinafter referred to as Xiao.
Regarding Claim 4, although Yeh further discloses the partition (42) is sealingly installed in the box body, Yeh fails to disclose the partition is installed in the box body by welding. 
Xiao, also drawn to a heat exchanger having an internal pump, teaches welding a partition in a body (“a partition panel welded inside the top water chamber 30 to divide the top water chamber into water inlet chamber and water outlet chamber”, ¶ [27]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the partition being welded to the box body, as taught by Xiao, the motivation being that welding is known to provide a strong bond that mitigates degradation or failure of the heat exchanger due to joint failure after numerous thermal cycles.         
In product-by-process claims, as in Claim 4, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 4, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welding” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 5, although Yeh further discloses the box cover is hermetically fixed to the box body wherein no fluid is leaking from the box body, Yeh fails to disclose the box body is made of copper or aluminum, the box cover is made of heat-dissipating metal, and the box cover is hermetically fixed to the box body by welding.
Xiao, also drawn to a heat exchanger having an internal pump, teaches copper or aluminum are known to transfer heat and components are made of heat-dissipating metal (“copper plate for heat absorption 24 in the water-cooled head body employs the latest groove-cutting style copper base and is capable of using other metal materials such as alloyed copper, aluminum, aluminum alloy, alloy steel and etc” (¶ [33]), and a box cover is hermetically fixed to a box body by welding (“the entire top water chamber 30 is sealed and welded together with the cooling tubes”, ¶ [29]).
Yeh discloses the claimed invention except for the box body being made of copper or aluminum and the box cover being made of heat-dissipating metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the box body being made of copper or aluminum and the box cover being made of heat-dissipating metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the partition being welded to the box body, as taught by Xiao, the motivation being that welding is known to provide a strong bond that mitigates degradation or failure of the heat exchanger due to joint failure after numerous thermal cycles.         
In product-by-process claims, as in Claim 5, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 5, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welding” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 6, although Yeh further discloses the water pipe joint is inserted into the water inlet or the water outlet and is hermetically fixed to the box body,  Yeh fails to disclose welding. 
Xiao, also drawn to a heat exchanger having an internal pump, teaches welding a pipe joint (“the entire top water chamber 30 is sealed and welded together with the cooling tubes”, ¶ [29]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with a welded water pipe joint, as taught by Xiao, the motivation being that welding is known to provide a strong bond that mitigates degradation or failure of the heat exchanger due to joint failure after numerous thermal cycles.         
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welding” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 7, Yeh fails to disclose the inner side of the water pump cover is formed with a protruding portion, the protruding portion is matched with the water pump chamber, the protruding portion is inserted in the water pump chamber, a surface of the protruding portion is formed with a recess, and the water pump is inserted and fixed in the recess.
Xiao, also drawn to a heat exchanger having an internal pump, teaches the inner side of the water pump cover (5) is formed with a protruding portion (shown in figure 1), the protruding portion is matched with the water pump chamber (8), the protruding portion is inserted in the water pump chamber (shown in figures 1 and 4), a surface of the protruding portion is formed with a recess (shown in figure 1), and the water pump (7) is inserted and fixed in the recess (shown in figures 1 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the aforementioned limitations, as taught by Xiao, the motivation being that the pump holder (5) harnesses “physical centripetal force and centrifugal force”… and “the shaft is placed in the pump holder 5 and hence the lifespan of the water-pump body is greatly extended”, ¶ [32]).         
Regarding Claim 9, Yeh fails to disclose a sealing ring is sandwiched between the water pump cover and the box body. 
Xiao, also drawn to a heat exchanger having an internal pump, teaches a sealing ring (6) is sandwiched between a water pump cover (5) and a box body (10, see ¶ [27]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with a sealing ring is sandwiched between the water pump cover and the box body, as taught by Xiao, the motivation being to further prevent leakage from the heat exchange that would create degradation or failure of the heat generating components being cooled.         

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US PG Pub. 20090044929) in view of Taras et al. (US PG Pub. 20110056668) in view of Mounioloux (US PG Pub. 20130299139) and in further view of Duan et al. (US PG Pub. 20060185378), hereinafter referred to as Yeh, Taras, Mounioloux and Duan, respectively.
Regarding Claim 2, Yeh discloses a water-cooling radiator (shown in figure 2), comprising a first water collection box (40, 45 and 46), a second water collection box (13) and a plurality of radiating pipes (12); 
two ends of the radiating pipes communicating with the first water collection box and the second water collection box respectively (shown in figure 2), the radiating pipes being provided with radiating fins (11), the first water collection box including a box body (the side walls of the lower tank (40) including the partition and the bottom cover (45)), a box cover (bottom surface of the lower tank (40) containing the opening for the pump assembly), and a water pump cover (shown in figure 2, being the cover of the pump assembly that is bolted to the lower tank housing); 
the box body (the side walls of the lower tank including the partition and 45) being made of heat-dissipating material, a partition (42) being provided in the box body (shown in figure 2), the partition being configured to separate an internal space of the box body into a water inlet chamber (44) and a water outlet chamber (43) that are separate from each other (shown in figure 2), 
the box body being formed with a water inlet (411) and a water outlet (410), the water inlet communicating with the water inlet chamber (shown in figure 2),
a water pipe joint being installed to each of the water inlet (51) and the water outlet (50) in a sealed manner (shown in figure 3);
the box body (the side walls of the lower tank including the partition and 45) being formed with a plurality of installation grooves (shown in figure 2),
the ends of some of the radiating pipes (12) being hermetically installed in some of the installation grooves and communicating with the water inlet chamber (shown in figure 3, wherein the tubes are installed in such a manner as to negate leakage of the working fluid from the heat exchanger), 
the ends of the others of the radiating pipes being hermetically installed in the others of the installation grooves and communicating with the water outlet chamber (shown in figure 3),
the box cover (bottom surface of the lower tank (40) containing the opening for the pump assembly) being fixed to the box body (the side walls of the lower tank including the partition and 45) and configured to seal openings of the water inlet chamber (shown in figure 3, wherein the bottom surface of the lower tank (40) containing the opening for the pump assembly is fixed to the side walls of the lower tank including the partition) and the water outlet chamber (shown in figures 2-3),
the box cover being formed with a water pump chamber (shown in figure 3, wherein the bottom surface of the lower tank (40) containing the opening for the pump assembly allows for the insertion of the pump assembly), the water outlet chamber (43) communicating (470 and 472) with the water pump chamber (chamber within pump case (47)), the water outlet communicating with the water pump chamber (shown in figures 2-3); 
the water pump cover (shown in figure 2, being the cover of the pump assembly that is bolted to the lower tank housing) being fixed to the box cover (shown in figure 3) and configured to seal an opening of the water pump chamber (shown in figure 3),
a water pump being fixed to an inner side of the water pump cover (shown in figures 2-3), an impeller (48) being connected to an output shaft (shown in figure 2) of the water pump, the impeller being located in the water pump chamber (shown in figure 3) and driven to rotate by the water pump (“The driver (49) drives the impeller (48) to rotate and thereby pumps the coolant from the pump chamber through the pump exhaust (470) to the outlet (410) of the lower tank (40)”, ¶ [31]), 
wherein the box cover (bottom surface of the lower tank (40) containing the opening for the pump assembly) is fixed to and combined with the box body (the side walls of the lower tank including the partition and 45) to enclose the internal space of the box body (shown in figures 2-3), the combination of the box cover and the box body forming an enclosed container (shown in figures 2-3) having a first wall (shown in figure 3 being the bottom wall of the lower tank (40)) and an opposite second wall (shown in figure 3 being the top wall of the combined header) connected together by means of a circumferential wall (shown in figure 1 being the side wall of the combined header connecting the top and bottom walls), 
the first wall having an outside surface that allows for the joining of a boss (47) located in the internal space of the box body (shown in figures 2-3),
the boss being spaced from the second wall (shown in annotated figure 3), wherein the boss has a back side (shown in annotated figure 3), the back side facing away from and spaced from the second wall (shown in annotated figure 3), and 
the back side of the boss forms an external space separated from the internal space (shown in figure 2, wherein there is a space within the lower tank defined by the pump case (47)) and located outside the container to form the water pump chamber (shown in figure 3, wherein the space formed by the pump case (47) is not part of the internal space), such that the water pump chamber is separated from the internal space of the box body (shown in figure 3, wherein the water pump chamber or rather the area for holding the pump is a separate space from the interior of the lower tank), and wherein 
the water pump cover (shown in figure 2, being the cover of the pump assembly that is bolted to the lower tank housing) is fixed to the box body to close the opening of the water pump chamber (shown in figure 3) and the water pump is located in the external space defined by the boss and is separated from the internal space of the box body (shown in figure 3). Although Yeh discloses the first wall having an outside surface, Yeh fails to disclose the outside surface is shaped to form a boss, wherein the boss has a back side defined by the outside surface of the first wall.
Mounioloux, also drawn to a heat exchanger having a pump attached to a header, teaches an outside surface (64) is shaped to form a boss (shown in figure 6), wherein the boss has a back side defined by the outside surface of the first wall (shown in figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the outside surface being shaped to form a boss, wherein the boss has a back side defined by the outside surface of the first wall, as taught by Mounioloux, the motivation being to simplify assembly with a lesser number of components for a rapid build.         
Alternately, Yeh discloses the claimed invention except for the outside surface being shaped to form a boss or rather that the boss being integral with the outside surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outside surface being shaped to form a boss, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Although Yeh discloses the box body being made of heat-dissipating material, Yeh fails to disclose the box body being made of a heat-dissipating metal.
Taras, also drawn to a heat exchanger, teaches an aluminum box body (“Each heat exchanger module includes an aluminum inlet header, an aluminum outlet header and a plurality of aluminum heat exchange tubes”, abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the box body being made of a heat-dissipating metal such as aluminum, as taught by Taras, the motivation being that aluminum is easily attainable, corrosion resistance, machinable, light weight and highly heat conductive.         
Alternately, Yeh discloses the claimed invention except for the box body being made of a heat-dissipating metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the box body of a heat-dissipating metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Yeh fails to explicitly disclose the box cover being a separate component from the box body.
Duan, also drawn to a heat exchanger having a pump (36) installed within a header (shown in figures 2 and 7) having a box cover (31) being formed with a water pump chamber (312), the water pump cover (34) being fixed to the box cover (shown in figure 7), teaches the box cover (31) being a separate component from the box body (22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the box cover being a separate component from the box body, as taught by Duan, the motivation being too reduce complexity in conducting maintenance or replacing components and to simplify fabrication of the heat exchanger.         
Alternately, Yeh discloses the claimed invention except for the box cover being a separate component. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the box cover being a separate component, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 V (C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US PG Pub. 20090044929) in view of Taras et al. (US PG Pub. 20110056668) in view of Mounioloux (US PG Pub. 20130299139) and in view of Duan et al. (US PG Pub. 20060185378), as applied in Claim 2 and in further view of Xiao (US PG Pub. 20170367217), hereinafter referred to as Xiao.
Regarding Claim 8, Yeh fails to disclose the inner side of the water pump cover is formed with a protruding portion, the protruding portion is matched with the water pump chamber, the protruding portion is inserted in the water pump chamber, a surface of the protruding portion is formed with a recess, and the water pump is inserted and fixed in the recess.
Xiao, also drawn to a heat exchanger having an internal pump, teaches the inner side of the water pump cover (5) is formed with a protruding portion (shown in figure 1), the protruding portion is matched with the water pump chamber (8), the protruding portion is inserted in the water pump chamber (shown in figures 1 and 4), a surface of the protruding portion is formed with a recess (shown in figure 1), and the water pump (7) is inserted and fixed in the recess (shown in figures 1 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yeh with the aforementioned limitations, as taught by Xiao, the motivation being that the pump holder (5) harnesses “physical centripetal force and centrifugal force”… and “the shaft is placed in the pump holder 5 and hence the lifespan of the water-pump body is greatly extended”, ¶ [32]).       

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference (Mounioloux) is put forth  within the present rejection to teach the amended limitations regarding the boss being shaped from the surface of one of the walls. Further, it is noted that Yeh discloses a water pump chamber (chamber formed by the pump case (47)) that is external, wherein an internal space is situated within an upper and lower wall of the combined header and surrounding the pump case (47).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763